DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 15, 23, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houde-Walter (US 20090110019 A1).
With regards to claims 15 and 23, Houde-Walter discloses a target marking system comprising: a housing [0024]; a controller configured to control emission of thermal radiation from the housing and toward an object disposed external to the housing [0011, 0045]; an optics assembly disposed at least partly within the housing, the optics assembly configured to receive at least part of the thermal radiation directed to enter the housing [0026]; a detector including a first plurality of pixels controlled to identify the thermal radiation received by the optics assembly [0029] (selected to detect an illumination frequency within the field of view), the detector configured to: identify a characteristic of the thermal radiation received by the optics assembly; and generate an output signal indicative of the characteristic [0022; 0025]; and a display operably connected to the detector [0027] and including a second plurality of pixels controlled according to operation of the first plurality of pixels [0029] (wherein the pixels associated with the frequency can be enhanced), the display configured to display an image based at least partly on the output signal, the image illustrating: an object disposed external to the housing; at least part of the thermal radiation, the second plurality of pixels illustrating the at least part of the thermal radiation as passing from the object [0029]; and visual indicia of the characteristic [0050]. Houde-Walter does not explicitly teach wherein the display is connected to the controller and is controlled to display the image based on an output signal from the controller indicating emission of the thermal radiation. However, Houde-Walter does teach 
With regards to claims 16 and 17, Houde-Walter discloses said imager comprises a micro-bolometer array but fails to specify said array is an uncooled micro-bolometer array [0022], although such detectors were known. Substituting the micro-bolometer array taught by Houde-Walter with an uncooled micro-bolometer array would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 18, Houde-Walter discloses said detector comprises a first array of pixels [0026] and said display comprises a pixilated LCD display (second array of pixels) [0027] but fails to specify said display comprises pixels that correspond to said first array of pixels, although it was known to do so. Nevertheless, such a modification would have been obvious in view of optimizing image resolution.

Although Houde-Walter fails to specify a readout integrated circuit, such a modification was known and would have been obvious in view of having a single controller, thus simplifying operations.
	With regards to claims 21 and 25, Houde-Walter discloses said imager (which is comprises said display) can be synchronized to detect at the same phase and modulation frequency for each pixel of the imaging array [0050].
With regards to claims 22, 26, and 27, Houde-Walter discloses the claimed indicia and color coded pixels [0050].
With regards to claims 28 and 36, Houde-Walter discloses a target marking system comprising: a housing [0024]; a first controller configured to control emission of thermal radiation from the housing and toward an object disposed external to the housing [0011, 0045]; an optics assembly disposed at least partly within the housing, the optics assembly configured to receive thermal radiation directed to enter the housing [0026]; a detector disposed within a housing (Fig. 1) including a first plurality of pixels controlled to identify the thermal radiation received by the optics assembly and [0029] (selected to detect an illumination frequency within the field of view) and configured to: identify a characteristic of the thermal radiation received by the optics assembly; and generate an output signal indicative of the characteristic [0022; 0025]; and a display operably connected to the detector [0027], the display including a second plurality of pixels controlled according to operation of the first plurality of pixels [0029] (wherein the pixels associated with the frequency can be enhanced), the display configured to display an image based at least partly on the output signal, the 


With regards to claim 31, Houde-Walter discloses a controller 50 and power supply (Abstract) [0028].
With regards to claims 32 and 33, Houde-Walter discloses said imager comprises a micro-bolometer array but fails to specify said array is an uncooled micro-bolometer array [0022], although such detectors were known. Substituting the micro-bolometer array taught by Houde-Walter with an uncooled micro-bolometer array would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 34, Houde-Walter discloses the claimed indicia and color coded pixels [0050].
With regards to claim 35, Houde-Walter does not specify wherein the detector is configured to identify the thermal radiation based at least in part on the incident angle or wherein the second plurality of pixels illustrate the at least part of the thermal radiation based at least in part on a reflected angle. However, Houde-Walter does teach illuminating an object at an angle relative to a normal axis of the object’s surface and further wherein the thermal imager images the reflected illumination beam [0073]. Modifying Houde-Walter such that the imaged beam is based at least in part on a reflected angle would have been an obvious design choice in order to remove background interference. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884